[Cite as Huffman v. Huffman, 2022-Ohio-2020.]


                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                             WASHINGTON COUNTY

CHERYL HUFFMAN,                                 :
                                                :   Case No. 21CA13
        Plaintiff-Appellant,                    :
                                                :
        v.                                      :   DECISION AND JUDGMENT
                                                :   ENTRY
DAVID L. HUFFMAN,                               :
                                                :
        Defendant-Appellee.                     :   RELEASED: 06/09/2022

                                     APPEARANCES:

William B. Summers, Summers & Associates, Parkersburg, West Virginia, for
Appellant.

Eric L. Fowler, Marietta, Ohio, for Appellee.


Wilkin, J.

        {¶1} This is an appeal from a Washington County Court of Common Pleas

judgment entry of divorce. Appellant, Cheryl Huffman, appeals asserting a single

assignment of error: “Did the lower court commit reversible error by failing to

inquire as to the specifics of the settlement agreement in the final hearing to

confirm the parties knew what was being agreed to?” Appellee, David L.

Huffman, has filed a brief in opposition. After reviewing appellant’s arguments,

the record, and applicable law, we overrule her assignment of error and affirm

the trial court’s judgment.

                                      BACKGROUND

        {¶2} Appellant and appellee were married in 2006. They have no children.

On September 10, 2020, appellant filed a complaint seeking to divorce appellee.
Washington App No. 21CA13                                                          2


Both parties were represented by counsel throughout the entire case. The

parties reached a separation agreement prior to the final divorce hearing that

divided and distributed their property, financial assets, and liabilities. They

reduced the agreement to writing in the form of a proposed judgment entry that

was submitted to the court.

       {¶3} On June 10, 2021, the court held a final divorce hearing. During the

hearing, the attorneys, and the court, questioned the parties regarding various

issues pertinent to the divorce, including the separation agreement. After the

hearing, the court issued a final judgment of divorce that incorporated the parties’

separation agreement. It is this judgment entry that appellant appeals.

                            ASSIGNMENT OF ERROR

DID THE LOWER COURT COMMIT REVERSIBLE ERROR BY FAILING TO
INQUIRE AS TO THE SPECIFICS OF THE SETTLEMENT AGREEMENT IN
THE FINAL HEARING TO CONFIRM THE PARTIES KNEW WHAT WAS BEING
AGREED TO?

       {¶4} Appellant essentially submits two arguments in support of her

assignment of error. First, she claims that “the nineteen-question inquiry” during

the final divorce hearing was insufficient to show that she understood the terms

of the separation agreement. Second, she maintains that the trial court erred by

not requiring the separation agreement to be read into the record, citing Bottum

v. Jankovic, 8th Dist. Cuyahoga No. 99526, 2013-Ohio-4914.

       {¶5} Appellant contends that she was not asked a sufficient number of

questions at the final divorce hearing to ensure that she understood the

settlement agreement’s terms. Appellant asserts that “[a] court cannot simply

acknowledge the existence of some type of Agreement without further
Washington App No. 21CA13                                                              3


investigation to confirm the agreement proffered is the one agreed to by both

parties.” Otherwise, parties “would be free to submit any type of Agreement they

would want thereafter with terms not necessarily agreed upon.” Appellant

asserts that “[t]his is exactly the type of issue identified in Bottum when it

emphasized that the terms are not memorialized on the record, and this is

exactly the type of issue we have in this case by not having the terms

memorialized or ratified on the record by the [appellant].”

       {¶6} In sum, appellant maintains that the court erred because the

questioning of appellant was insufficient to ensure her understanding of the

agreement, and the court was required to have the agreement read into the

record. Therefore, she argues that the trial court “abused its discretion” in

adopting the agreement.

       {¶7} In response, appellee claims that the parties negotiated a separation

agreement. At the hearing, “[t]he attorneys for the respective parties posed

questions of the litigants and the court further posed questions.” Further, there

was no evidence that either party did not understand the agreement, or did not

sign it voluntarily. Therefore, appellee maintains that this court should affirm the

trial court’s judgment entry of divorce, which incorporated the separation

agreement.

                                         A. Law

                                  1. Standard of Review

       {¶8} “ ‘The standard of review applicable to a ruling on a motion to enforce

a settlement agreement depends upon the issues disputed, and may present a
Washington App No. 21CA13                                                              4


mixed question of law and fact.’ ” Mathews v. E. Pike Loc. Sch. Dist. Bd. of Edn.,

4th Dist. Pike No. 12CA831, 2013-Ohio-4437, ¶ 14, quoting Barstow v. O.U. Real

Estate, III, Inc., 4th Dist. No. 01CA49, 2002-Ohio-4989 ¶ 36. “If the dispute is an

evidentiary one, we will not reverse the trial court's determination that a

settlement exists as long as the trial court had sufficient evidence before it as to

the terms of the settlement.’ ” Id., quoting Barstow, citing Chirchiglia v. Ohio Bur.

of Workers' Comp., 138 Ohio App.3d 676, 679, 742 N.E.2d 180 (2000). “If the

dispute is a question of law, we must employ a de novo review to determine

whether the trial court's decision to enforce the settlement agreement is based

upon an erroneous standard or a misconstruction of the law.” Id., citing Barstow

at ¶ 36, citing Continental W. Condominium Unit Owners Assn. v. Howard E.

Ferguson, Inc., 74 Ohio St.3d 501, 502, 660 N.E.2d 431(1996). A de novo

review affords no deference to the trial court’s decision. McClure v. McClure,

119 Ohio App. 3d 76, 79, 694 N.E.2d 515 (4th Dist. 1997), citing Burns v. Daily,

114 Ohio App.3d 693, 683 N.E.2d 1164 (4th Dist. 1996).

       {¶9} Appellant does not challenge any specific term(s) of the agreement.

Rather, she argues that the trial court erred in the method that it used in adopting

the agreement, i.e., she claims that the court erred by not reading the settlement

agreement into the record, and by failing to engage appellant with more in-depth

questioning to ensure she understood the agreement. As these are matters of

law, we review them under a de novo standard of review.

                            2. Separation Agreements
Washington App No. 21CA13                                                           5


       {¶10} Like any settlement agreement, “ ‘[w]hen the parties to a divorce

action enter into a separation agreement, the court must construe that agreement

in accordance with ordinary rules of contract law.’ ” McLaughlin v. McLaughlin,

178 Ohio App. 3d 419, 2008-Ohio-5284, 898 N.E.2d 79, ¶ 16 (4th Dist.), citing

McLaughlin v. McLaughlin, 4th Dist. Athens No. 00CA14, 2001 WL 803025 (Mar.

26, 2001) *3, citing Patel v. Patel, 4th Dist. Athens Nos. 98CA29 and 98CA30,

1999 WL 167608 (Mar. 23, 1999). Where the parties to a divorce enter into a

settlement agreement, the agreement constitutes a binding contract, which

cannot be unilaterally repudiated by one of the parties. Cochenour v.

Cochenour, 4th Dist. Ross No. 13CA3420, 2014-Ohio-3128, ¶ 28, citing Barstow,

2002-Ohio-4989, ¶ 38. “Thus, settlement agreements ‘can only be set aside for

the same reasons that any other contract could be rescinded, such as fraud,

duress, or undue influence.’ ” Id., quoting Barstow at ¶ 38.

       {¶11} Settlement agreements “may be either written or oral, and may be

entered into prior to or at the time of a divorce hearing.” Hass v. Bauer, 156 Ohio

App.3d 26, 2004-Ohio-437, 804 N.E.2d 80, ¶ 19 (9th Dist.), citing Muckleroy v.

Muckleroy, 9th Dist. Summit No. 14443, 1990 WL 129242 (Sept. 5, 1990). But,

“[i]t is preferable that a settlement be memorialized in writing.” Mathews v. E.

Pike Loc. Sch. Dist. Bd. of Edn., 4th Dist. Pike No. 12CA831, 2013-Ohio-4437, ¶

22, citing Pawlowski v. Pawlowski, 83 Ohio App.3d 794, 798–799, 615 N.E.2d

1071 (10th Dist. 1992).

       {¶12} Parties may reach a settlement on their own (extra-judicial

settlement), or in the presence of the court. “ ‘There is a difference between an
Washington App No. 21CA13                                                           6


extra-judicial settlement and a settlement made in open court.’ ” Briceland v.

Briceland, 7th Dist. Columbiana No. 20 CO 27, 2021-Ohio-3161, ¶ 31, quoting

Thomas v. Thomas, 5 Ohio App.3d 94, 98, 449 N.E.2d 478 (5th Dist. 1982).

      {¶13} “An in-court agreement is one that occurs ‘during the course of a

hearing’ and in the ‘presence of the court.’ ” Richmond v. Evans, 8th Dist.

Cuyahoga No. 101269, 2015-Ohio-870, ¶ 13, citing Kolar v. Shapiro, 11th Dist.

Lake No. 2007-L–148, 2008-Ohio-2504, quoting Booth v. Booth, 11th Dist. Lake

No.2002-P–0099, 2004-Ohio-524. “Where the agreement is read into the record

in open court and agreed upon, the court may enter judgment adopting its

terms.” Bottum, 8th Dist. Cuyahoga No. 99526, 2013-Ohio-4914. Placing an in-

court agreement on the record has “significance because * * * a trial judge cannot

generally adopt his or her recollection and understanding of a settlement

agreement as a judgment of the court without an evidentiary hearing.” Evans,

8th Dist. Cuyahoga No. 2015-Ohio-870, ¶ 33, citing Bolen v. Young, 8 Ohio

App.3d 36, 37, 455 N.E.2d 1316 (10th Dist. 1982). Therefore, “[w]hen the in-

court record does not reflect an agreement and/or the proposed entry does not

reflect an agreement, and there is a factual dispute present between the parties,

the trial court must conduct an evidentiary hearing to adjudicate the issues in

dispute.” Phillips v. Phillips, 5th Dist. Stark Nos.2004CA00105 and

2004CA00005, 2005-Ohio-231, ¶ 27, citing Morform Tool Corp. v. Keco

Industries, Inc., 30 Ohio App.2d 207, 284 N.E.2d 191 (1st Dist.1971); Bolen.

      {¶14} Alternatively, parties may reach an extra-judicial settlement

agreement, which occurs outside the court presence. Bolen, at 36. An extra-
Washington App No. 21CA13                                                            7


judicial settlement is enforceable as a binding contract if it evidences a meeting

of the minds between the parties. Apple v. Hyundai Motor Am., 2d Dist.

Montgomery No. 23218, 2010-Ohio-949, ¶ 8. “Any instrument in writing, properly

executed, which evidences a meeting of the minds of the parties thereto, is

sufficient [to be a contract].” Sage v. Flueck, 132 Ohio St. 377, 380, 7 N.E.2d

802 (1937). Therefore, “where the agreement is made out of the presence of the

court, the court may properly sign a journal entry reflecting the settlement

agreement in the absence of any factual dispute concerning the agreement.”

(Citations omitted.) Bauer, 156 Ohio App.3d 26, 2004-Ohio-437, 804 N.E.2d 80,

¶ 16 (9th Dist.), citing Muckleroy, 1990 WL 129242 at *2, citing Mack v. Polson

Rubber Co., 14 Ohio St.3d 34 (1984). Notably, “a written settlement agreement

executed by both parties—is not unenforceable simply because it was not

“entered in open court” or “read into the record” at the time the parties reached

their agreement. (Emphasis added.) Evans at ¶ 33, citing Fowler v. Smith, 12th

Dist. Butler No. CA2003-02-042, 2003-Ohio-6257, ¶ 16, citing Erbeck Farms, Inc.

v. Mason, 12th Dist. Warren No. CA90–09–065, 1991 WL 84024, * 7 (May 20,

1991).

                                       B. Analysis

         {¶15} One of appellant’s contentions is that Bottum required the trial court

herein to read the settlement agreement into the record. In Bottum, the parties

reached a settlement during a recess in the trial, presented it to the court when

trial re-convened and the agreement was read into the record. 2013-Ohio-4914

at ¶ 5. As an in-court agreement, there was a need to have the settlement read
Washington App No. 21CA13                                                           8


into the record so as to memorialize its terms. Evans, 8th Dist. Cuyahoga No.

2015-Ohio-870, ¶ 33. There is no such need in this case. Unlike Bottum, the

agreement here was an “extra judicial” agreement that had been reduced to

writing prior to the final divorce hearing, and submitted to the court. A written

separation agreement does not need to be read into the record to be

enforceable. Evans at ¶ 33. Further, there is nothing in the record indicating that

either party disputed the terms of the agreement, so a hearing was not necessary

to resolve any such dispute. Phillips, 5th Dist. Stark Nos. 2004CA00105 and

2004CA00005, 2005-Ohio-231, ¶ 27. Therefore, we reject appellant’s argument

that the trial court erred in failing to have the agreement herein read into the

record.

       {¶16} Appellant also contends that the trial court erred by failing to subject

appellant to more in-depth questioning regarding her understanding of the

separation agreement. She also purports that a court cannot “simply

acknowledge” an agreement “without further investigation to confirm the

agreement proffered is the one agreed to by both parties.”

       {¶17} As we recognized infra, the parties negotiated an agreement that

was reduced to writing, which was signed by the parties and their respective

attorneys and submitted to the court. Appellant testified that she twice reviewed

the agreement with her attorney and entered into it voluntarily. Further, appellant

failed to point out any specific misunderstanding she had regarding the

agreement or any of its terms, nor did she allege any fraud, duress, or undue

influence in reaching the agreement. More specifically, she did not allege that
Washington App No. 21CA13                                                               9


the agreement submitted to the court is different from the one adopted by the

court and incorporated into the final divorce decree.

       {¶18} Under these facts, we find that the parties have achieved a meeting

of the minds in reaching the separation agreement herein, so the need for in-

depth questioning regarding her understanding of the agreement was mitigated.

As the court of appeals in Bauer recognized: “where the agreement is made out

of the presence of the court, the court may properly sign a journal entry reflecting

the settlement agreement in the absence of any factual dispute concerning the

agreement.” 156 Ohio App.3d 26 at ¶ 16.

       {¶19} Therefore, we find that the trial court did not err in failing to engage

in more in-depth questioning of appellant regarding her understanding of the

separation agreement herein.

                                       CONCLUSION

       {¶20} Having rejected appellant’s arguments, we overrule her sole

assignment of error pertaining to the parties’ separation agreement. Accordingly,

we affirm the trial court’s final divorce decree.



                                                           JUDGMENT AFFIRMED.
Washington App No. 21CA13                                                        10


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to appellant.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.

                                         For the Court,


                                  BY:    ______________________________
                                         Kristy S. Wilkin, Judge

                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.